SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant [] Filed by a Party other than the Registrant [X] Check the appropriate box: [X]Preliminary Proxy Statement [_ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ _]Definitive Proxy Statement [_ ]Definitive Additional Materials [_ ]Soliciting Material Pursuant to 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified In Its Charter) HERBERT KURZ DONNA L.
